Case 1:19-cv-03347-RBJ-SKC Document 34-7 Filed 08/18/20 USDC Colorado Page 1 of 2

a
aa

cy

 

 

ALRORA POLICE DEPART WEST
CAD CALL HARDCO?4
JOP Dobe aes Septet: AgaWh3-2519 T1541

 

SE ABECE Lacetoc

4 horses : 11869 E COLFAX AVE
wim  ADRORA
t Desret: 3 Bear: Grd - SB?

tsenera] Information

Aepettnumber  -
i Case Type: TRAFFIC STOP Peer 2 j

Oispatch > Apr-G3-2899 TRis:34

AitScene : Apr-03-2919 32:35:12

Cleared : Apr-03-2899 22:42:33

How call racetved : MMC INITIATE C4&LZ
Unnids:=1-Gl2 =2-&4 7

Call taker ID : 22552 KRIEGER. Bat UD Fe

Complainant Information

Apr-Q3-2019 22:35:21 - Field Event ** SEH searck
completed at 04.02/15 22:35:13 °* LO informacion
for Event # PIS9119163 as viewed at: G4 03 19
22:15:21 ** >>>> by: David A. Krieger on .
terminal: cad10 E. ent Clear Comments> warning to

teddy pittman

KRIEGER, DAVID JR(at cad10) on 2019-04-03
22:15:11 - Field Event

KRIEGER, DAVID JR(at cadint1) on 2019-04-03
22:15:13 - ** VEH search completed at 04/03/19
22:15:13

 

KRIEGER, DAVID JR(at cad10) on 2019-04-03
22:15:21 - ** LOI information for Event #
P190110163 was viewed at: 040319 22:15:21

KRIEGER, DAVID JR(at cad19} on 2019-04-03
22:15:21 - ** >>>> by: David A. Krieger on

terminal: cadi0
TISDALE, DELBERT L JRiat $G42) on 2019-84-92
22:42:25 - Event Clear Comments> warning to tedd»
pittman
Related Entities
y

Role : INVOLVED
' Licence : 754VQN CO

 

  
  

 

i252 Tuesday June 4, 2019 Page: L c72

EXNW\BYT 7 ~

snc dials te wad dat ak %

    
Case 1:19-cv-03347-RBJ-SKC Document 34-7 Filed 08/18/20 USDC Colorado Page 2 of 2

,

¢

 

AURORA POLICE DEPARTMENT

 

CAD CALL HARDCOPY
CP 2019-110163 Reported: Apr-03-2019 22:15:11
Clearance Information
Remarks :
TRAFFIC WARNING ISSUED

Final Case type : TRAFFIC WARNING ISSUED
Report expected: No Founded : Yes
Reporting Officer1 : 308073 - TISDALE, DELBERT L JR

Dispatch Details

Unit number : G12 Dispatched: Apr-03-2019 22:15:11
Officer 1 : 308073 - TISDALE, DELBERT L JR
Officer 2 : 315162 - ZIMMERMAN, DAVID

At scene: Apr-03-2019 22:15:12

Cleared : Apr-03-2019 22:42:33

Dispatcher ID : 22552

Unit number : G6 Dispatched: Apr-03-2019 22:17:53
Officer 1 : 306789 - MCELROY, JEREMY
Officer 2 : 315169 - SPANO, ANTHONY

At scene: Apr-03-2019 22:18:05

Cleared : Apr-03-2019 22:30:13 *

Dispatcher ID : 22552

Unit/Officer Details
** END OF HARDCOPY <**

 

 

 

For: 315642 Tuesday June 4, 2019 Page: 2 of 2
